OPINION OF THE COURT
BILL G. CHAPPELL, Circuit Judge
The State appeals the Order of the trial court, the Honorable Allison DeFoor presiding, which granted Appellee’s Motion to Dismiss. See 5 Fla. Supp. 2d 50. The basis of the Order was a holding that the State of Florida has no jurisdiction beyond its own waters for the enforcement of Florida Statute 370.1105. This Court has jurisdiction pursuant to Rules of Appellate Procedure 9.030(c).
The Defendant/Appellee, George D. Nourse, was observed on his *2boat, located on the open water outside the territorial waters of the State of Florida, with two large wire fish traps in plain view. He was arrested and charged with violation of 1980 Florida Statute 370.1105.
The State bases its argument on Skiriotes v. State of Florida, 313 U.S. 69, 61 S.Ct. 924, 85 L.Ed. 1193 (1941) which held:
. . . “when its action does not conflict with federal legislation, the sovereign authority of the state over the conduct of its citizens upon the high seas is analogous to the sovereign authority of the United States over its citizens in like circumstances.” . . .
The State cites additional cases adhering to the Skiriotes decision provided the State has a legitimate interest in controlling the activities it sought to regulate and provided the legislative intent and purpose was to authorize protection of such interest through extraterritorial enforcement of the law. Felton v. Hodges, 374 F.2d 377 (5th Cir. 1967); United States v. Alaska, (1975) 422 U.S. 184, 95 S.Ct. 2240, 45 L.Ed. 2d 109.
It has now been held that Section 370.1105 cannot be applied beyond state waters unless evidence of that intent is expressed in the statute. S.E. Fisheries v. Dept. of Nat. Resources, 453 So.2d 1351 (Fla. 1984).
It is therefore,
ORDERED that the Order of the trial court is affirmed.